Citation Nr: 0906034	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  06-06 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 10 percent for a 
right lower leg scar.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel




INTRODUCTION

The Veteran had active military service from February 1989 to 
January 1993.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fargo, North 
Dakota, which granted entitlement to service connection for 
PTSD, assigning a 30 percent evaluation with an effective 
date of June 15, 2001; and granted the Veteran a 10 percent 
rating for scar, right lower leg, effective June 15, 2001.  
The RO in Milwaukee, Wisconsin, currently has jurisdiction of 
the Veteran's claims.


FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by no more than 
occupational and social impairment, with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks; and a current GAF score of 65.

2.  The Veteran's right lower leg scar is characterized by a 
scar of less than 77 square centimeters, and the competent 
medical evidence shows that it does not cause separate 
symptoms or limitation of motion related to his right lower 
leg or foot.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 and Supp. 2008); 38 C.F.R. §§ 
4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code (DC) 9411 
(2008).

2.  The criteria for an evaluation in excess of 10 percent 
for the service-connected right lower leg scar have not been 
met.  38 U.S.C.A. § 1155 (West 2002 and Supp. 2008); 38 
C.F.R. § 4.118, Diagnostic Codes (DCs) 7803-7805 (2002); 38 
C.F.R. §4.118, DCs 7801-7805 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The evaluation to be assigned the now-service connected PTSD 
is a "downstream" issue.  Hence, additional notification is 
not required.  See Hartman v. Nicholson, 19 Vet. App. 473 
(2006) aff'd by Hartman v. Nicholson, No. 06-7303 (Fed. Cir. 
Apr. 5, 2007).  Notwithstanding, the RO provided the 
appellant with pre-adjudication notice with regard to 
entitlement to service connection in a March 2002 letter.  
Additional notice, including that concerning the issues of 
establishing higher evaluations and effective dates, was 
provided by a March 2006 letter.  The claim was subsequently 
re-adjudicated in a July 2006 supplemental statement of the 
case (SSOC).  The Veteran had the opportunity to submit 
additional argument and evidence, and to meaningfully 
participate in the adjudication process.  

Although the letters discussed above did not specifically 
list the criteria for receiving a higher rating for the right 
lower leg scar, pursuant to Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), the Veteran has nonetheless been notified of 
the criteria.  The March 2006 letter informed the Veteran 
that in determining a disability rating the RO considers 
evidence of the nature and symptoms of the condition, 
severity and duration of the symptoms, and impact of the 
condition and symptoms on employment.  Furthermore, a January 
2005 statement of the case (SOC) listed the specific old and 
new criteria for a higher rating under 38 C.F.R. § 4.118 DCs 
7803-7805 (old criteria) and 7801-7805 (new criteria).  The 
March 2006 letter and January 2005 SOC collectively have 
given the Veteran notice pursuant to Vazquez-Flores v. Peake.  
The Veteran has not alleged any prejudice as a result of the 
untimely notification, nor has any been shown.  Furthermore, 
the Veteran and his representative have demonstrated actual 
knowledge of the evidence necessary to substantiate an 
increased rating claim for the disability.  A December 2008 
statement contends that the Veteran's scar swells and 
protrudes from his skin, and that the Veteran's scar causes a 
limitation of function of his right leg and foot.  
Furthermore, the Veteran has submitted evidence of the 
severity and duration of his symptoms of his disability.   
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA can 
demonstrate that a notice defect is not prejudicial if it can 
be demonstrated... that any defect in notice was cured by 
actual knowledge on the part of the appellant that certain 
evidence (i.e., the missing information or evidence needed to 
substantiate the claim) was required and that the appellant 
should have provided it.); see also Overton v. Nicholson, 20 
Vet. App. 427 (2006).  

VA has obtained service treatment records (STRs), assisted 
the Veteran in obtaining evidence, and afforded the Veteran 
medical examinations and opinions as to the severity of his 
disabilities.  All known and available records relevant to 
the issue on appeal have been obtained and associated with 
the Veteran's claims file; and the Veteran has not contended 
otherwise.  
VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claims at this time.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
Veteran, as well as the entire history of the Veteran's 
disorder in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

During an appeal of a disability rating, either from an 
initial rating assigned on granting of service connection or 
on appeal of a subsequent denial of an increased rating, it 
may be found that are varying and distinct levels of 
disability impairment severity during an appeal.  So, staged 
ratings (different disability ratings during various time 
periods) are appropriate when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, No. 05-2424 (Vet. App. Nov. 19, 2007); see also 
See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



A.  Initial PTSD Evaluation

The Veteran seeks an evaluation in excess of 30 percent for 
his PTSD disability.  He contends that he meets the criteria 
for a higher evaluation because of symptoms such as panic 
attacks and impaired memory.

The RO originally granted service connection for PTSD in 
November 2001, assigning a 30 percent rating with an 
effective date of June 15, 2001.  The Veteran is currently 
rated as 30 percent disabled under the general rating formula 
for mental disorders.  See 38 C.F.R. § 4.130, DC 9411.  A 30 
percent disability rating is assigned when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  Id.

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships.  Id.

The symptoms recited in the criteria in the rating schedule 
are not intended to constitute an exhaustive list but, 
rather, are to serve as examples of the type and degree of 
the symptoms, or their effects, that would justify a 
particular rating.  See Mauerhan v. Principi, 16 Vet. App. 
436, 442 (2002).  In adjudicating a claim for an increased 
rating, the adjudicator must consider all symptoms of a 
claimant's 
service-connected mental condition that affect the level of 
occupational or social impairment.  Id. at 443.  

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  A GAF score of 31 to 40 denotes 
behavior considerably influenced by delusions or 
hallucinations or serious impairment in communications or 
judgment or an inability to function in almost all areas.  A 
GAF score of 41 to 50 denotes serious symptoms, or any 
serious impairment in social, occupational, or school 
functioning.  A GAF score of 51 to 60 denotes moderate 
symptoms, or moderate difficulty in social and occupational 
functioning.  A GAF score of 61 to 70 denotes mild symptoms 
or some difficulty in social and occupational functioning.  A 
GAF score of 71 to 80 indicates that, if symptoms are present 
at all, they are transient and expectable reactions to 
psychosocial stressors with no more than slight impairment in 
social and occupational functioning.  See Carpenter v. Brown, 
8 Vet. App. 240, 242- 244 (1995).

A VA examination was conducted in October 2002.  The examiner 
indicated that he reviewed the Veteran's claim file.  The 
Veteran reported that his persistent sleep problems have 
improved somewhat with a third shift job, but that he wakes 
up repeatedly thinking there is a missile alert like in the 
Persian Gulf and has nightmares of being bombed and killed.  
He reports that he has nightmares about 3-4 times a month in 
the summer and once or twice a week in the winter.  He 
reported experiencing heightened caution, some irritability, 
and that it is hard to adjust to people.  He reports feeling 
edgy and uncomfortable after a bad dream.  He reports some 
trouble with his memory in terms of chronological sequencing 
of events and that his concentration is variable.  He reports 
being cautious of people and things, intermittent feelings of 
sadness, and that he has daily headaches.  The examiner found 
objectively that the Veteran had some difficulty in 
remembering dates and sequences of events in his personal 
life, but had good abstract thinking.  He has recurrent and 
intrusive recollections and dreams of trauma, decreased 
interest in activities, and a blunted affect.  The Veteran 
was tense, had persistent difficulty in falling asleep due to 
bad dreams, had irritability and difficulty concentrating, 
and had hyper-vigilance and exaggerated startle response.  
There is no indication of current suicidal ideation or 
intent.  A diagnosis of PTSD was given, and a GAF score of 58 
was assigned to the Veteran.  

VA treatment records dated in February 2003 note that the 
Veteran reported that he had nightmares, anxiety, and sleep 
problems.  The treating clinician noted that the Veteran was 
oriented to person, place, and time, was neatly dressed with 
good hygiene, and had normal behavior, speech, and 
concentration.  His memory was noted as normal as per his 
report.  He had no thoughts or plans to harm or kill himself 
or others.  He had normal perception and denied any auditory 
or visual hallucinations.  His mood was depressed, his affect 
was full, and his judgment and insight were fair.  An 
assessment of PTSD was given, and a GAF score of 61-70, mild 
symptoms, was assigned to the Veteran. 

VA mental health treatment records dated in May 2003 note 
that the Veteran reported that he has nightmares and 
flashbacks, and that he checks doors and windows frequently.  
He denied depression or suicidal or homicidal ideation or 
plans.

VA mental health treatment records dated in August 2003 note 
that the Veteran reported nightmares and flashbacks, and that 
he gets angry quickly.  The treating clinician noted as 
objective findings that the Veteran was alert, euthymic, 
looks relaxed, complains of PTSD symptoms, occasionally feels 
anxious and depressed, and has no suicidal or homicidal 
ideation or plan.

A VA examination was conducted in February 2005.  The 
examiner noted that the Veteran reported that he continues to 
experience nightmares, although they have declined in their 
frequency, and an increase in panic attacks during the 
daytime.  He rarely sleeps more than six hours a night and is 
easily startled.  The Veteran is divorced and has a very good 
relationship with his daughter and son.  He continues to work 
for the post office and has no serious problems at work.  A 
mental status examination revealed that he was causally 
dressed and neatly groomed, his affect was appropriate and 
his mood was euthymic, he responded appropriately to 
questions, showed no indication of hallucinations, delusions, 
or other thought disorder, had no indication of any 
inappropriate behavior or inability to maintain activities of 
daily living, reported occasional problems with memory, and 
had some sleep disturbances.  The examiner noted that the 
Veteran continues to re-experience trauma through nightmares 
and intrusive recollections, and continues to have some sleep 
disturbance and the occasional exaggerated startle.  There 
seems to have been some improvement since the time of his 
last examination.  The Veteran was given a diagnosis of PTSD 
and was assigned a GAF score of 65.

A VA mental health outpatient treatment report dated in July 
2006 notes that the Veteran reported that he was doing fine, 
medications are helpful.  It was noted that the Veteran was 
alert, euthymic, denied depression, denied suicidal or 
homicidal ideation or plan, and that his PTSD is well 
controlled with medication.  An assessment of good response 
to treatment, denies side effects and none noticed, was 
given.

On the whole, the evidence most nearly approximates the 
criteria for a 30 percent rating.  The medical evidence does 
not demonstrate findings of flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment, or; impaired abstract 
thinking; or difficulty in establishing and maintaining 
effective work and social relationships which would be 
indicative of occupational and social impairment with reduced 
reliability and productivity.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  Some disturbances of motivation and 
mood and some deficits with memory were noted however, these 
factors alone more nearly approximate a 30 percent rating.  
The Veteran's reported GAF scores ranged between 58 to 70, 
and are thus not representative of serious symptoms or any 
serious impairment in social, occupational, or school 
functioning.  See Carpenter v. Brown, 8 Vet. App. at 242- 
244.  As the criteria for assignment of the next higher 50 
percent rating are not met, the criteria for the even higher 
rating of 70 percent are likewise not met.

At no time since the effective date of service connection, 
June 15, 2001, has the Veteran's PTSD disability met or 
nearly approximated the criteria for a higher rating, and 
staged ratings are not for application.  See Hart v. 
Mansfield, No. 05-2424 (Vet. App. Nov. 19, 2007); see also 
Fenderson v. West, 12 Vet. App. at 126-27.

B.  Scar Evaluation 

The Veteran seeks an evaluation in excess of 10 percent for 
his right lower leg scar.  He contends that he has numbness 
and pain in his right lower leg and foot.

The RO originally granted service connection for a scar, 
right lower leg, in May 1993, assigning a 0 percent rating 
with an effective date of January 28, 1993.  In the November 
2002 rating decision on appeal the RO increased the Veteran's 
rating for his scar disability to 10 percent, under 38 C.F.R. 
§ 4.118, DC 7804, effective June 15, 2001.

The Veteran submitted his increased rating claim in June 
2001.  During the pendency of this appeal, the rating 
criteria for evaluating skin disorders, including scars, were 
amended.  These changes became effective on August 30, 2002.  
See 67 Fed. Reg. 49590 (July 31, 2002) (codified at 38 C.F.R. 
§ 4.118 (2006)).  The Board will also consider the pre-
amended scar criteria as applicable.

A VA examination was conducted in October 2002.  The examiner 
indicated that he reviewed the Veteran's claim file.  The 
Veteran complained of tender pain and bone-chilling type pain 
in the scar.  Physical examination revealed that the Veteran 
had a 3.5 centimeter (cm.) by .25 cm. scar.  There is no 
adherence, texture is smooth, no ulceration or skin 
breakdown, no elevation or depression, no underlying tissue 
loss, no inflammation, edema, or keloid formation, and no 
disfigurement.   Slight tenderness to palpitation was noted.  
When distracted and oppositional movements were done, there 
was no tenderness.  Sensation is intact along the scar.  No 
evidence of neuropathy or neuroma formation.  A diagnosis of 
scar with minor tenderness was given.

A VA examination was conducted in January 2005.  The examiner 
noted that the Veteran is claiming pain and swelling in his 
right lower extremity along with numbness in the right foot 
due to his scar.  Physical examination revealed that the 
Veteran had a 3 cm. by 2 cm. well-healed scar.  Veteran 
complains of tenderness to very light palpitation.  The scar 
is not adherent to the underlying skin, not irregularly 
atrophic, it is superficial, and there is no associated 
inflammation, edema, or keloid formation.  It is not 
disfiguring and does not cause any limitation of motion or 
function.  The examiner noted that the Veteran had a well 
healed scar with subjective symptoms of pain.  He opined that 
the intermittent complaints of parasthesias do not fit a 
medical distribution in regards to involved peripheral 
nerves.  There is likely no deep peripheral nerve involved 
due to the fact that this scar was superficial and did not 
involve any deep structures on reviews of SMRs.  The etiology 
of the Veteran's subjective intermittent parasthesias is not 
related to the scar.

A Veteran can receive compensation for both a scar and a 
muscle injury that are related to the same injury.  Esteban 
v. Brown, 6 Vet.App. 259 (1994).  However, the competent 
medical evidence of record, notably the January 2005 VA 
examination report, shows that the Veteran's subjective 
complaints of pain and numbness are not related to his scar.  
Thus, the Veteran is not entitled to separate ratings for 
pain, swelling, or numbness in his right lower extremity or 
foot. 

Prior to August 30, 2002, scars were evaluated as follows: a 
10 percent evaluation is warranted for superficial scars that 
are poorly nourished with repeated ulceration. 38 C.F.R. § 
4.118, Diagnostic Code 7803 (2002).  A 10 percent evaluation 
is warranted for superficial scars that are tender and 
painful on objective demonstration. 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2002).  Thus, the Veteran cannot be 
assigned a rating higher than he currently has under these 
Codes.

Prior to August 30, 2002, scars may also be evaluated for 
limitation of function of the part affected.  38 C.F.R. § 
4.118, Diagnostic Code 7805 (2002).  The January 2005 VA 
examination report shows that the Veteran's subjective 
complaints of pain and numbness are not related his scar.  
Furthermore, there is no medical evidence that the Veteran's 
scars by themselves case a limitation of function of the 
Veteran's right leg or foot, and a rating in excess of 10 
percent for the Veteran's scars under DC 7805 is not 
warranted.  38 C.F.R. § 4.118.  

Under the new criteria, a scar not involving the head, face, 
or neck can be rated under Diagnostic Codes 7801, 7802, 7803, 
7804, and/or 7805.  38 C.F.R. § 4.118 (2008).  

Under Diagnostic Code 7801, scars, other than of the head, 
face or neck, that are deep or that cause limited motion 
warrant a 20 percent rating when the scars cover an area or 
areas exceeding 77 square centimeters (sq. cm.).  There is no 
medical evidence of record indicating that the Veteran's 
scars are deep or cause limited motion or exceed 77 sq. cm.  
The October 2002 VA examination indicates that the Veteran's 
scar is only 3.5 cm. by .25 cm., and the January 2005 VA 
examination notes that the Veteran's scar is only 3 cm. by 2 
cm.  The January 2005 VA examination report notes that the 
Veteran's scar is superficial.  Therefore, the Veteran's scar 
does not warrant a rating in excess of 10 percent under DC 
7801. 
 
Under DCs 7802, 7803, and 7804, a maximum 10 percent rating 
is warranted for a scar.  Thus, the Veteran cannot be 
assigned a rating higher than he currently has under these 
Codes.  38 C.F.R. § 4.118.  

Diagnostic Code 7805 permits rating scars on limitation of 
function of affected part.  38 C.F.R. § 4.118, DC 7805 
(2008).  The January 2005 VA examination report shows that 
the Veteran's subjective complaints of pain and numbness are 
not related to his scar.  Furthermore, there is no medical 
evidence that the Veteran's scar cause a limitation of 
function of the Veteran's right leg or foot, and a 
compensable rating for the Veteran's scar under DC 7805 is 
not warranted.  38 C.F.R. § 4.118.  

At no time since the effective date of his current 10 percent 
rating, June 15, 2001, has the Veteran's scar disability met 
or nearly approximated the criteria for a higher rating, and 
staged ratings are not for application.  See Hart v. 
Mansfield, No. 05-2424 (Vet. App. Nov. 19, 2007); see also 
Fenderson v. West, 12 Vet. App. at 126-27.

In numerous documents of record the Veteran states that the 
severity of the his disabilities merit a higher rating.  
Although the Veteran is competent to report the symptoms that 
he has experienced, he is not competent to offer an opinion 
as to matters requiring medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, while the Veteran's 
lay assertions have been considered they do not outweigh the 
medical evidence of record, which shows that the criteria for 
a disability rating in excess of 30 percent for PTSD, and in 
excess of 10 percent for a scar, have not been met.  Gilbert 
v. Derwinski, 1 Vet. App. 49; 38 U.S.C.A. § 5107(b).

The Veteran's disability picture has not been rendered so 
unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation.  38 C.F.R. § 
3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 227.  The 
evidence does not show frequent hospitalization or marked 
interference with employment related to the Veteran's PTSD or 
scar disabilities.  The current schedular criteria adequately 
compensate the Veteran for the current nature and extent of 
severity of the disability at issue.  Having reviewed the 
record with these mandates in mind, there is no basis for 
further action on this question.

The preponderance of the evidence is against an initial 
evaluation in excess of 30 percent for PTSD or in excess of 
10 percent for a right lower leg scar; there is no doubt to 
be resolved; and increased ratings are not warranted.  
Gilbert v. Derwinski, 1 Vet. App. at 57-58.

ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD) is denied.

Entitlement to a rating in excess of 10 percent for a right 
lower leg scar is denied.  






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


